697 N.W.2d 520 (2005)
472 Mich. 932
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Chastity Shesonie FREEMAN, Defendant-Appellant.
Docket No. 127331. COA No. 247396.
Supreme Court of Michigan.
June 17, 2005.
On order of the Court, the application for leave to appeal the October 12, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
YOUNG, J., concurs and states as follows:
I concur in the denial because the "waiver break" in this case occurred before the issuance of People v. Ellis, 468 Mich. 25, 658 N.W.2d 142 (2003), which put the judiciary on notice that a "waiver break" is improper.